         Case 2:20-cv-01947-MPK Document 24 Filed 04/30/21 Page 1 of 7


                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


      MICHAEL J. GINYARD, JR.,                            Civil Action

                    Plaintiff,                            No. 2:20-cv-01947-MPK

             v.

      LOUIS DEL-PRETE, Medical
      Clinic Manager at the Allegheny
      County Jail; LAURA K. WILLIAMS,
      Chief Deputy Warden of Health Care at
      the Allegheny County Jail; and
      ALLEGHENY HEALTH NETWORK,
      Medical Care Provider at the Allegheny
      County Jail,

                    Defendants.


                  BRIEF IN SUPPORT OF MOTION TO DISMISS

       AND NOW COME Defendants, Louis Del-Prete and Laura K. Williams (County

Defendants), by and through their counsel Dennis Biondo Jr., Assistant Allegheny County

Solicitor and submit this Brief in Support of Motion to Dismiss.

                                 I.     Factual Allegations

       The Plaintiff, Michael Ginyard has filed a complaint against defendants, Louis Del-

Prete and Laura K. Williams (County Defendants) alleging that while he was incarcerated

at the Allegheny County Jail, (ACJ) his civil rights were violated. (ECF 6, generally).

       From June 2020 through the present date, Plaintiff has been an inmate at the

Allegheny County Jail. (ECF 6, ¶¶7-17). Plaintiff claims that in June 2020, Plaintiff began

experiencing pain in his feet. (ECF 6, ¶7). Plaintiff claims that on June 11, 2020, Plaintiff

spoke to a doctor about his foot pain and possible related issues. (ECF 6, ¶9). Plaintiff


                                             1
         Case 2:20-cv-01947-MPK Document 24 Filed 04/30/21 Page 2 of 7


alleges that he submitted grievances to Defendant Del-Prete on August 30, 2020 and

September 3, 2020. (ECF 6, ¶11). Plaintiff alleges that he submitted inmate request slips

to Defendant Williams on September 6 and September 20, 2020 “to attempt to get the

medical treatment he needed.” (ECF 6, ¶13). Plaintiff alleges he had bloodwork done and

submitted to a lab on October 13, 2020. (ECF 6, ¶14). Plaintiff alleges that he was told the

lab work revealed he had prediabetes on November 10, 2020. (ECF 6, ¶14). Plaintiff

alleges he was also informed that his foot pain was not a symptom of diabetes. (ECF 6,

¶14).

        Plaintiff has filed a Complaint (ECF 6) alleging Section 1983 violation of Eighth

Amendment and Fourteenth Amendment under the United States Constitution, directed

at all defendants. (ECF 6, ¶22).

        This brief is submitted in support of County Defendants motion to dismiss.

               II.   Legal Standard for Dismissal under Rule 12(b)(6)

        When deciding a motion to dismiss a complaint for failure to state a claim, a court

must accept as true all well-pled facts in the complaint but may disregard legal

conclusions. Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). A complaint

must be dismissed pursuant to Fed.R.Civ.P. 12(b) (6) if it does not allege “enough facts to

state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550

U.S. 554, 556 (2007). The court must accept all factual allegations as true and draw all

reasonable inferences therefrom in the plaintiff's favor. Id. at 555.

        However, the court need not accept all legal conclusions set forth as factual

allegations. Id. In fact, mere conclusions or labels are insufficient to state a cause of

action. Ashcroft v. Iqbal, 556 U.S. 662, 678, (2009).


                                             2
         Case 2:20-cv-01947-MPK Document 24 Filed 04/30/21 Page 3 of 7


       A claim is plausible on its face if its facts allow the court to draw the reasonable

inference, not just a possibility, that the defendant is liable for the alleged misconduct.

Ashcroft, at 678-79. To be plausible, a pleader must do more than simply make a “bare

averment that he wants relief and is entitled to it.” Phillips v. County of Allegheny, 515

F.3d 224 (3d Cir. 2008). “Labels, conclusions and a formulaic recitation of the elements

of a cause of action” will not suffice. Phillips, 515 F.3d at 232. If the facts as alleged do

not state a plausible claim, the motion to dismiss should be granted. Iqbal, at 679.

                                    III.   ARGUMENT

   A. Deliberate Indifference

       Plaintiff’s claim fails to show such deliberate indifference to a serious medical need

and the claim therefore fails.

       Plaintiff’s complaint alleges Cruel and Unusual Punishment due to lack of medical

care. (ECF 6, ¶ 20). However, in Plaintiff’s Statement of Facts, Plaintiff appears to make

an allegation that he was unsatisfied with his response to grievances. (ECF 6, ¶ 10-12). It

is well-established that inmates do not have a constitutionally protected right to a prison

grievance system. Mitchell v. Dodrill, 696 F. Supp. 2d 454, 469 (M.D. Pa. 2010).

       With regard to Defendant Del-Prete, Plaintiff alleges that he was attempting to

assist Plaintiff. (ECF 6, ¶ 11). Plaintiff alleges that Del-Prete responded to his grievance.

(ECF 6, ¶ 11). Plaintiff’s complaint even references the fact that Defendant Del-Prete

found Plaintiff’s Grievance to be valid. (ECF 6, ¶ 12). The actions of Defendant Del-Prete

do not rise to the level of deliberate indifference.

       Therefore, the § 1983 claims against Defendant Del-Prete should be dismissed.

       Plaintiff may not have agreed with the care he was receiving but Plaintiff’s claims

do not rise to the level of cruel and unusual punishment. In the medical context, an
                                              3
          Case 2:20-cv-01947-MPK Document 24 Filed 04/30/21 Page 4 of 7


inadvertent failure to provide adequate medical care cannot be said to constitute “an

unnecessary and wanton infliction of pain” or to be “repugnant to the conscience of

mankind.” Estelle at 105-06. Plaintiff alleges in his complaint that he is seen by someone

from medical or receives information from someone in the medical department. (ECF 6,

¶ 7, 9, 11, 15).

        The facts as plead, do not rise to the level of deliberate indifference on the part of

either Defendant Williams or Defendant Del-Prete.

    B. Qualified Immunity

        Qualified immunity is a shield for government officials from civil damages liability

unless the official violated a statutory or constitutional right that was clearly established

at the time of the challenged conduct.        To be clearly established, a right must be

sufficiently clear that every reasonable official would have understood that what the

individual is doing violates that right. Taylor v. Barkes, 135 S. Ct. 2042, 2044, (2015).

Qualified immunity protects all but the plainly incompetent or those who knowingly

violate the law. Id.

        Plaintiff’s complaint alleges that Defendant Del-Prete was attempting to intervene

on behalf of Plaintiff. (ECF 6, ¶ 11). As to Defendant Williams, Plaintiff’s complaint only

references two (2) requests to staff member that were directed to Ms. Williams. (ECF 6, ¶

13). As plead, the facts cannot be interpreted to show that County Defendants believed

they were violating the Plaintiff’s rights. Plaintiff makes no allegation that County

Defendants did anything that would knowingly violate Plaintiff’s constitutional rights.

    C. Supervisory Liability

        A defendant in a civil rights action must have personal involvement in the alleged

wrongs; liability cannot be predicated solely on the operation of respondeat superior.
                                              4
        Case 2:20-cv-01947-MPK Document 24 Filed 04/30/21 Page 5 of 7


Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988).        Additionally, the factual

averments contained within a complaint must demonstrate “more than a sheer possibility

that . . . a defendant has acted unlawfully.” Iqbal at 678. Personal involvement can be

shown through allegations of personal direction or of actual knowledge and acquiescence.

Allegations of participation or actual knowledge and acquiescence, however, must be

made with appropriate particularity. Rode at 1207.

       Even if the Court were to find that County Defendants had knowledge of the

Plaintiff’s condition, Plaintiff still must show more. Personal involvement may be proven

not only by showing that the defendant had actual, direct involvement in the violation,

but also through proof of personal direction or of actual knowledge and acquiescence in

the violation. Rode at 1207 (3d Cir.1987). To prove personal involvement through

acquiescence requires that a plaintiff demonstrate that the defendant had

contemporaneous knowledge of the alleged wrongdoing, and actual supervisory authority

over the alleged violator. Robinson v. Pittsburgh, 120 F.3d 1286, 1293–94 (3d Cir.1997).

Allegations of participation or actual knowledge and acquiescence, however, must be

made with appropriate particularity. Rode at 1207.

       There is no claim made by the Plaintiff that Defendant Williams had any personal

involvement in any of the alleged unlawful actions. Plaintiff’s only mention of Defendant

Williams is the Plaintiff submitted inmate request slips to Ms. Williams in an attempt to

get the care he needed. (ECF 6, ¶ 13). There is no allegation of any acquiescence and no

such particularity that Plaintiff pleads relating to Defendant Williams.

       In order for a supervisory official to be found legally responsible for a violation of

plaintiff’s constitutional rights, the official “must have played an affirmative role in the

deprivation of the plaintiffs' rights…the officials' misconduct cannot be merely a failure
                                             5
         Case 2:20-cv-01947-MPK Document 24 Filed 04/30/21 Page 6 of 7


to act.” Chinchello v. Fenton, 805 F.2d 126, 133 (3d Cir. 1986). This is exactly how Plaintiff

is attempting to hold County Defendants liable. Plaintiff alleges that Defendant Williams

is legally responsible for medical welfare of all inmates at the Allegheny County Jail. (ECF

6, ¶5). Plaintiff also alleges that Defendant Del-Prete is legally responsible for the

operation of the medical clinic and for medical welfare of all inmates at the Allegheny

County Jail. (ECF 6, ¶4). These legal conclusions are not sufficient to state a claim against

County Defendants.

       Therefore, all claims against County Defendants should be dismissed.

                                    IV.    Conclusion

       For the foregoing reasons, Louis Del-Prete and Laura K. Williams move this court

to dismiss Plaintiff’s complaint as to them for failure to state a claim.



       WHEREFORE, these Defendants request Plaintiff’s Complaint be dismissed with

prejudice as to Louis Del-Prete and Laura K. Williams.

                                                  Respectfully submitted,

                                                  /s/ Dennis Biondo Jr.
                                                  Dennis Biondo Jr.
                                                  Assistant County Solicitor
                                                  Pa. I.D. No. 307908

                                                  ALLEGHENY COUNTY LAW DEPT.
                                                  445 Fort Pitt Boulevard, Suite
                                                  Pittsburgh, Pennsylvania 15219
                                                  (412) 350-1053




                                              6
         Case 2:20-cv-01947-MPK Document 24 Filed 04/30/21 Page 7 of 7


                             CERTIFICATE OF SERVICE


      I hereby certify that a true and correct copy of the foregoing BRIEF IN SUPPORT OF

MOTION   TO   DISMISS was served by electronic filing on counsel and first-class postage

prepaid U.S. mail upon the following upon the following:


                                   Michael Ginyard
                                       DOC 128748
                                  Allegheny County Jail
                                   950 Second Avenue
                                  Pittsburgh, PA 15219
                                        (Pro-Se)

                         Shannon Voll Poliziani, Esquire
                      GORDON REES SCULLY MANSUKHANI, LLP
                             707 Grant Street, Suite 3800
                                 Pittsburgh, PA 15219
                        (Counsel for Allegheny Health Network)
                              BY ELECTRONIC FILING ONLY


                                                /s/ Dennis Biondo, Jr.
                                                Dennis Biondo, Jr.
                                                Assistant County Solicitor


Dated: April 30, 2021




                                            7
